O PS 8
          Case 2:19-cr-00049-RMP             ECF No. 70       filed 06/23/20      PageID.266 Page 1 of 2
(3/15)


                              UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON
                                                             for
                                            Eastern District of Washington                    Jun 18, 2020
                                                                                                 SEAN F. MCAVOY, CLERK




U.S.A. vs.                      Ledford, Jaydin                          Docket No.         0980 2:19CR00049-RMP-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Jonathan C. Bot, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Jaydin Ledford, who was placed under pretrial release supervision by the Honorable John T. Rodgers, U.S.
Magistrate Judge, sitting in the Court at Spokane, Washington, on April the 15, 2019, under the following conditions:

Condition 1: Defendant shall not commit any offense in violation of federal, state, or local law. Defendant shall advise the
supervising Pretrial Services Officer and defense counsel within one business day of any charge, arrest, or contact with law
enforcement. Defendant shall not work for the United States government or any federal or state law enforcement agency,
unless Defendant first notifies the supervising Pretrial Services Officer in the captioned manner.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: On June 17, 2020, Mr. Ledford committed the offense of third degree malicious mischief-domestic violence,
a direct violation of release condition number 1.

On April 17, 2019, the conditions of pretrial release supervision were reviewed with Mr. Ledford. He acknowledged an
understanding of his conditions, which included release condition number 1.

On June 17, 2020, per Omak Police Department (OPD) report K20-1938, OPD officers responded to a domestic dispute at
Mr. Ledford's residence. Mr. Ledford's roommate/mother called law enforcement as Mr. Ledford was highly intoxicated
and breaking things at her residence. Mr. Ledford's mother informed OPD that Mr. Ledford attempted to break a mirror on
the top of her head and she was afraid of him. When Mr. Ledford was arrested, he informed the arresting officers that he
was highly intoxicated and became angry at his mother as she would not read him the wikilink he wanted her to.

                             PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:        June 18, 2020
                                                                   by     s/Jonathan C. Bot
                                                                          Jonathan C. Bot
                                                                          U.S. Pretrial Services Officer
PS-8
         Case 2:19-cr-00049-RMP         ECF No. 70     filed 06/23/20       PageID.267 Page 2 of 2
Re: Ledford,, Jaydin
June 18, 2020
Page 2

 THE COURT ORDERS

 [ ]    No Action
 [; ]   The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ ]    The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [ ;]   Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                     Signature of Judicial Officer

                                                                            
                                                                     Date
